September 3, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF
                            E.A.

NO. 14-14-00980-CV

                     ________________________________

       This cause, an appeal from the order for temporary in-patient mental health
services and the order to administer psychoactive medication, signed December 8,
2014, was heard on the transcript of the record. We have inspected the record and
find error. We therefore order the orders of the court below REVERSED and
RENDER judgment denying the applications for court-ordered temporary mental
health services and for court-ordered psychoactive medication.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, The State of Texas.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.